UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund March 31, 2015 (Unaudited) Common Stocks101.1% Shares Value ($) Automobiles & Components1.1% BorgWarner 26,373 1,595,039 Delphi Automotive 34,170 2,724,716 Ford Motor 462,861 7,470,577 General Motors 159,236 5,971,350 Goodyear Tire & Rubber 32,553 881,535 Harley-Davidson 25,646 1,557,738 Johnson Controls 77,303 3,899,163 Banks5.9% Bank of America 1,234,271 18,995,431 BB&T 85,568 3,336,296 Citigroup 355,919 18,336,947 Comerica 20,999 947,685 Fifth Third Bancorp 98,692 1,860,344 Hudson City Bancorp 54,637 572,596 Huntington Bancshares 98,898 1,092,823 JPMorgan Chase & Co. 437,254 26,488,847 KeyCorp 102,408 1,450,097 M&T Bank 15,265 1,938,655 People's United Financial 36,681 557,551 PNC Financial Services Group 61,343 5,719,621 Regions Financial 158,606 1,498,827 SunTrust Banks 60,142 2,471,235 U.S. Bancorp 208,967 9,125,589 Wells Fargo & Co. 550,523 29,948,451 Zions Bancorporation 21,832 589,464 Capital Goods7.5% 3M 74,886 12,352,446 Allegion 10,801 660,697 AMETEK 28,427 1,493,555 Boeing 76,949 11,548,506 Caterpillar 70,596 5,649,798 Cummins 19,730 2,735,367 Danaher 71,300 6,053,370 Deere & Co. 40,104 a 3,516,720 Dover 19,008 1,313,833 Eaton 55,527 3,772,504 Emerson Electric 80,804 4,575,122 Fastenal 32,374 a 1,341,417 Flowserve 16,349 923,555 Fluor 17,391 994,070 General Dynamics 36,691 4,980,069 General Electric 1,180,744 29,294,259 Honeywell International 91,421 9,536,125 Illinois Tool Works 41,064 3,988,957 Ingersoll-Rand 31,615 2,152,349 Jacobs Engineering Group 15,244 b 688,419 Joy Global 11,265 441,363 L-3 Communications Holdings 9,834 1,237,019 Lockheed Martin 31,319 6,356,504 Masco 42,866 1,144,522 Northrop Grumman 23,506 3,783,526 PACCAR 41,941 2,648,155 Pall 12,951 1,300,151 Parker Hannifin 16,805 1,996,098 Pentair 22,311 1,403,139 Precision Castparts 16,574 3,480,540 Quanta Services 25,057 b 714,876 Raytheon 35,886 3,920,546 Rockwell Automation 16,116 1,869,295 Rockwell Collins 15,630 1,509,077 Roper Industries 11,862 2,040,264 Snap-on 6,577 967,214 Stanley Black & Decker 18,753 1,788,286 Textron 32,583 1,444,404 United Rentals 11,852 b 1,080,428 United Technologies 97,202 11,392,074 W.W. Grainger 7,256 1,711,037 Xylem 22,125 774,818 Commercial & Professional Services.7% ADT 20,783 862,910 Cintas 10,997 897,685 Dun & Bradstreet 3,960 508,306 Equifax 14,075 1,308,975 Nielsen 38,462 1,714,251 Pitney Bowes 23,223 541,560 Republic Services 28,928 1,173,320 Robert Half International 16,547 1,001,424 Stericycle 10,210 b 1,433,790 Tyco International 49,919 2,149,512 Waste Management 49,415 2,679,775 Consumer Durables & Apparel1.5% Coach 32,907 1,363,337 D.R. Horton 39,115 1,113,995 Fossil Group 5,573 b 459,494 Garmin 14,345 681,674 Hanesbrands 47,053 1,576,746 Harman International Industries 7,974 1,065,566 Hasbro 12,719 a 804,350 Leggett & Platt 16,421 756,844 Lennar, Cl. A 19,766 1,024,076 Mattel 40,884 934,199 Michael Kors Holdings 24,135 b 1,586,876 Mohawk Industries 7,293 b 1,354,675 Newell Rubbermaid 32,349 1,263,875 NIKE, Cl. B 81,449 8,171,778 PulteGroup 39,332 874,350 PVH 9,394 1,001,025 Ralph Lauren 7,218 949,167 Under Armour, Cl. A 19,017 b 1,535,623 VF 40,113 3,020,910 Whirlpool 9,062 1,831,068 Consumer Services1.8% Carnival 52,374 2,505,572 Chipotle Mexican Grill 3,696 b 2,404,396 Darden Restaurants 14,864 1,030,670 H&R Block 31,557 1,012,033 Marriott International, Cl. A 24,443 1,963,262 McDonald's 112,901 11,001,073 Royal Caribbean Cruises 19,705 a 1,612,854 Starbucks 87,348 8,271,856 Starwood Hotels & Resorts Worldwide 20,267 c 1,692,295 Wyndham Worldwide 14,815 1,340,313 Wynn Resorts 9,402 1,183,524 Yum! Brands 50,905 4,007,242 Diversified Financials5.2% Affiliated Managers Group 6,526 b 1,401,654 American Express 102,982 8,044,954 Ameriprise Financial 21,428 2,803,640 Bank of New York Mellon 131,171 5,278,321 Berkshire Hathaway, Cl. B 213,989 b 30,882,892 BlackRock 14,848 5,431,992 Capital One Financial 64,783 5,106,196 Charles Schwab 133,690 4,069,524 CME Group 37,519 3,553,424 Discover Financial Services 52,682 2,968,631 E*TRADE Financial 33,871 b 967,186 Franklin Resources 45,466 2,333,315 Goldman Sachs Group 47,294 8,889,853 Intercontinental Exchange 13,088 3,053,038 Invesco 51,464 2,042,606 Legg Mason 11,677 644,570 Leucadia National 38,352 854,866 McGraw-Hill Financial 31,902 3,298,667 Moody's 20,979 2,177,620 Morgan Stanley 180,686 6,448,683 NASDAQ OMX Group 13,750 700,425 Navient 47,286 961,324 Northern Trust 26,304 1,832,074 State Street 48,564 3,570,911 T. Rowe Price Group 30,751 2,490,216 Energy8.1% Anadarko Petroleum 59,644 4,939,120 Apache 43,669 2,634,551 Baker Hughes 51,001 3,242,644 Cabot Oil & Gas 47,243 1,395,086 Cameron International 22,383 b 1,009,921 Chesapeake Energy 59,535 a 843,016 Chevron 221,077 23,208,663 Cimarex Energy 10,075 1,159,532 ConocoPhillips 143,698 8,946,637 CONSOL Energy 27,392 763,963 Devon Energy 44,768 2,699,958 Diamond Offshore Drilling 8,660 a 232,001 Ensco, Cl. A 27,022 569,354 EOG Resources 64,571 5,920,515 EQT 17,492 1,449,562 Exxon Mobil 492,671 41,877,035 FMC Technologies 27,452 b 1,015,999 Halliburton 100,571 4,413,055 Helmerich & Payne 12,355 841,005 Hess 28,693 1,947,394 Kinder Morgan 199,845 8,405,481 Marathon Oil 77,729 2,029,504 Marathon Petroleum 32,181 3,295,013 Murphy Oil 20,500 955,300 National Oilwell Varco 48,398 2,419,416 Newfield Exploration 18,373 b 644,709 Noble 30,092 a 429,714 Noble Energy 45,129 2,206,808 Occidental Petroleum 90,446 6,602,558 ONEOK 24,607 1,187,042 Phillips 66 64,435 5,064,591 Pioneer Natural Resources 17,684 2,891,511 QEP Resources 20,796 433,597 Range Resources 19,911 1,036,168 Schlumberger 150,332 12,543,702 Southwestern Energy 44,543 b 1,032,952 Spectra Energy 79,465 2,874,249 Tesoro 15,147 1,382,770 Transocean 39,286 a 576,326 Valero Energy 60,519 3,850,219 Williams 79,656 4,029,797 Food & Staples Retailing2.6% Costco Wholesale 51,591 7,815,779 CVS Health 132,269 13,651,483 Kroger 57,863 4,435,778 Sysco 68,528 2,585,561 Wal-Mart Stores 184,643 15,186,887 Walgreens Boots Alliance 101,766 8,617,545 Whole Foods Market 41,527 2,162,726 Food, Beverage & Tobacco5.3% Altria Group 230,974 11,553,319 Archer-Daniels-Midland 74,639 3,537,889 Brown-Forman, Cl. B 18,940 1,711,229 Campbell Soup 20,702 963,678 Coca-Cola 460,983 18,692,861 Coca-Cola Enterprises 25,447 1,124,757 ConAgra Foods 50,514 1,845,276 Constellation Brands, Cl. A 19,297 b 2,242,504 Dr. Pepper Snapple Group 23,191 1,820,030 General Mills 70,249 3,976,093 Hershey 17,560 1,771,980 Hormel Foods 16,227 922,505 J.M. Smucker 12,123 1,402,995 Kellogg 30,010 1,979,159 Keurig Green Mountain 14,411 1,610,141 Kraft Foods Group 68,592 5,975,392 Lorillard 41,606 2,718,952 McCormick & Co. 15,009 1,157,344 Mead Johnson Nutrition 23,727 2,385,275 Molson Coors Brewing, Cl. B 18,665 1,389,609 Mondelez International, Cl. A 193,853 6,996,155 Monster Beverage 16,967 b 2,348,148 PepsiCo 174,095 16,646,964 Philip Morris International 181,625 13,681,811 Reynolds American 36,392 2,507,773 Tyson Foods, Cl. A 34,559 1,323,610 Health Care Equipment & Services5.1% Abbott Laboratories 175,782 8,143,980 Aetna 40,934 4,360,699 AmerisourceBergen 23,948 2,722,169 Anthem 31,436 4,854,033 Baxter International 63,536 4,352,216 Becton Dickinson & Co. 24,132 3,465,090 Boston Scientific 157,661 b 2,798,483 C.R. Bard 8,622 1,442,892 Cardinal Health 39,409 3,557,450 Cerner 35,848 b 2,626,224 Cigna 30,414 3,936,788 DaVita HealthCare Partners 19,709 b 1,601,948 DENTSPLY International 17,483 889,710 Edwards Lifesciences 12,257 b 1,746,132 Express Scripts Holding 85,643 b 7,431,243 HCA Holdings 34,704 b 2,610,782 Henry Schein 8,868 b 1,238,150 Humana 17,862 3,179,793 Intuitive Surgical 4,256 b 2,149,408 Laboratory Corporation of America Holdings 11,672 b 1,471,722 McKesson 27,038 6,115,996 Medtronic 167,108 13,032,753 Patterson 9,507 463,847 Quest Diagnostics 16,648 1,279,399 St. Jude Medical 33,963 2,221,180 Stryker 35,503 3,275,152 Tenet Healthcare 11,190 a,b 554,017 UnitedHealth Group 112,157 13,267,052 Universal Health Services, Cl. B 10,567 1,243,842 Varian Medical Systems 11,943 b 1,123,717 Zimmer Holdings 19,872 2,335,357 Household & Personal Products1.9% Clorox 15,164 1,673,954 Colgate-Palmolive 99,967 6,931,712 Estee Lauder, Cl. A 26,666 2,217,545 Kimberly-Clark 43,395 4,648,038 Procter & Gamble 316,891 25,966,049 Insurance2.7% ACE 38,500 4,292,365 Aflac 51,679 3,307,973 Allstate 48,986 3,486,334 American International Group 161,328 8,839,161 Aon 33,134 3,184,840 Assurant 8,162 501,228 Chubb 27,248 2,754,773 Cincinnati Financial 17,615 938,527 Genworth Financial, Cl. A 58,498 b 427,620 Hartford Financial Services Group 49,718 2,079,207 Lincoln National 29,938 1,720,237 Loews 36,064 1,472,493 Marsh & McLennan 62,907 3,528,454 MetLife 131,298 6,637,114 Principal Financial Group 33,011 1,695,775 Progressive 61,408 1,670,298 Prudential Financial 53,382 4,287,108 Torchmark 15,724 863,562 Travelers 37,807 4,088,071 Unum Group 28,587 964,240 XL Group 31,537 1,160,562 Materials3.2% Air Products & Chemicals 22,701 3,434,207 Airgas 8,186 868,616 Alcoa 138,296 1,786,784 Allegheny Technologies 13,606 408,316 Avery Dennison 11,598 613,650 Ball 15,582 1,100,712 CF Industries Holdings 5,649 1,602,508 Dow Chemical 127,880 6,135,682 E.I. du Pont de Nemours & Co. 105,752 7,558,095 Eastman Chemical 17,828 1,234,767 Ecolab 31,683 3,623,902 FMC 15,496 887,146 Freeport-McMoRan 122,983 2,330,528 International Flavors & Fragrances 9,317 1,093,816 International Paper 48,934 2,715,348 LyondellBasell Industries, Cl. A 46,674 4,097,977 Martin Marietta Materials 7,330 1,024,734 MeadWestvaco 20,433 1,018,994 Monsanto 56,479 6,356,147 Mosaic 36,308 1,672,346 Newmont Mining 57,535 1,249,085 Nucor 37,363 1,775,863 Owens-Illinois 19,062 b 444,526 PPG Industries 16,141 3,640,441 Praxair 33,924 4,095,984 Sealed Air 25,014 1,139,638 Sherwin-Williams 9,493 2,700,759 Sigma-Aldrich 13,713 1,895,822 Vulcan Materials 15,563 1,311,961 Media3.6% Cablevision Systems (NY Group), Cl. A 26,358 a 482,351 CBS, Cl. B 53,870 3,266,138 Comcast, Cl. A 298,558 16,859,570 DIRECTV 59,300 b 5,046,430 Discovery Communications, Cl. A 17,665 a,b 543,375 Discovery Communications, Cl. C 32,180 b 948,505 Gannett 25,933 961,596 Interpublic Group of Companies 48,207 1,066,339 News Corp., Cl. A 57,179 b 915,436 Omnicom Group 29,710 2,316,786 Scripps Networks Interactive, Cl. A 11,466 786,109 Time Warner 97,879 8,264,903 Time Warner Cable 32,915 4,933,300 Twenty-First Century Fox, Cl. A 216,425 7,323,822 Viacom, Cl. B 42,975 2,935,193 Walt Disney 183,423 19,239,238 Pharmaceuticals, Biotech & Life Sciences9.9% AbbVie 186,130 10,896,050 Actavis 45,663 b 13,590,082 Agilent Technologies 39,140 1,626,267 Alexion Pharmaceuticals 23,684 b 4,104,437 Amgen 88,905 14,211,464 Biogen Idec 27,589 b 11,649,179 Bristol-Myers Squibb 194,970 12,575,565 Celgene 93,907 b 10,825,599 Eli Lilly & Co. 114,385 8,310,070 Endo International 20,585 b 1,846,474 Gilead Sciences 174,979 b 17,170,689 Hospira 20,018 b 1,758,381 Johnson & Johnson 326,478 32,843,687 Mallinckrodt 13,365 b 1,692,677 Merck & Co. 333,386 19,163,027 Mylan 44,094 b 2,616,979 PerkinElmer 12,780 653,569 Perrigo Company 16,715 2,767,168 Pfizer 721,142 25,088,530 Regeneron Pharmaceuticals 8,733 b 3,942,775 Thermo Fisher Scientific 46,629 6,264,140 Vertex Pharmaceuticals 28,123 b 3,317,670 Waters 10,090 b 1,254,389 Zoetis 59,045 2,733,193 Real Estate2.6% American Tower 49,157 c 4,628,132 Apartment Investment & Management, Cl. A 18,056 c 710,684 AvalonBay Communities 15,484 c 2,698,087 Boston Properties 17,770 c 2,496,330 CBRE Group, Cl. A 32,473 b 1,257,030 Crown Castle International 39,213 3,236,641 Equity Residential 42,692 c 3,323,999 Essex Property Trust 7,595 c 1,746,090 General Growth Properties 73,952 c 2,185,282 HCP 53,355 c 2,305,470 Health Care 40,751 c 3,152,497 Host Hotels & Resorts 87,739 c 1,770,573 Iron Mountain 22,010 802,925 Kimco Realty 49,616 c 1,332,190 Macerich 16,251 c 1,370,447 Plum Creek Timber 20,445 c 888,335 Prologis 58,997 c 2,569,909 Public Storage 17,133 c 3,377,600 Simon Property Group 36,270 c 7,095,863 SL Green Realty 11,580 c 1,486,640 Ventas 38,024 c 2,776,512 Vornado Realty Trust 20,670 c 2,315,040 Weyerhaeuser 60,491 c 2,005,277 Retailing4.8% Amazon.com 44,666 b 16,620,219 AutoNation 7,846 b 504,733 AutoZone 3,818 b 2,604,487 Bed Bath & Beyond 22,143 a,b 1,700,029 Best Buy 34,569 1,306,363 CarMax 24,824 b 1,713,104 Dollar General 35,811 2,699,433 Dollar Tree 23,654 b 1,919,404 Expedia 11,929 1,122,877 Family Dollar Stores 11,473 909,121 GameStop, Cl. A 13,708 a 520,356 Gap 32,023 1,387,557 Genuine Parts 17,949 1,672,667 Home Depot 154,623 17,566,719 Kohl's 24,337 1,904,370 L Brands 29,160 2,749,496 Lowe's 113,578 8,449,067 Macy's 39,871 2,588,027 Netflix 6,974 b 2,905,996 Nordstrom 16,415 1,318,453 O'Reilly Automotive 12,083 b 2,612,828 Priceline Group 6,107 b 7,109,464 Ross Stores 24,839 2,617,037 Staples 77,405 1,260,540 Target 74,887 6,145,976 The TJX Companies 80,313 5,625,926 Tiffany & Co. 13,366 1,176,342 Tractor Supply 15,611 1,327,872 TripAdvisor 12,783 b 1,063,162 Urban Outfitters 10,889 b 497,083 Semiconductors & Semiconductor Equipment2.4% Altera 36,429 1,563,168 Analog Devices 36,704 2,312,352 Applied Materials 144,748 3,265,515 Avago Technologies 30,058 3,816,765 Broadcom, Cl. A 63,813 2,762,784 First Solar 8,381 b 501,100 Intel 556,845 17,412,543 KLA-Tencor 19,736 1,150,411 Lam Research 18,283 1,284,107 Linear Technology 27,726 1,297,577 Microchip Technology 23,408 a 1,144,651 Micron Technology 126,449 b 3,430,561 NVIDIA 60,979 1,275,986 Skyworks Solutions 22,310 2,192,850 Texas Instruments 123,245 7,047,765 Xilinx 31,815 1,345,775 Software & Services10.5% Accenture, Cl. A 73,201 6,858,202 Adobe Systems 56,287 b 4,161,861 Akamai Technologies 20,863 b 1,482,212 Alliance Data Systems 7,586 b 2,247,352 Autodesk 27,022 b 1,584,570 Automatic Data Processing 55,898 4,787,105 CA 38,102 1,242,506 Citrix Systems 19,520 b 1,246,742 Cognizant Technology Solutions, Cl. A 71,913 b 4,486,652 Computer Sciences 15,975 1,042,848 eBay 129,517 b 7,470,541 Electronic Arts 35,857 b 2,108,929 Equinix 6,626 1,542,864 Facebook, Cl. A 246,218 b 20,242,813 Fidelity National Information Services 32,728 2,227,468 Fiserv 28,144 b 2,234,634 Google, Cl. A 33,501 b 18,583,005 Google, Cl. C 33,560 b 18,390,880 International Business Machines 107,610 17,271,405 Intuit 32,625 3,163,320 MasterCard, Cl. A 114,453 9,887,595 Microsoft 963,092 39,154,505 Oracle 376,465 16,244,465 Paychex 37,655 1,868,253 Red Hat 22,091 b 1,673,393 salesforce.com 70,893 b 4,736,361 Symantec 80,734 1,886,350 Teradata 17,281 b 762,783 Total System Services 19,743 753,195 VeriSign 12,387 a,b 829,557 Visa, Cl. A 228,384 14,938,597 Western Union 59,512 1,238,445 Xerox 123,285 1,584,212 Yahoo! 102,623 b 4,560,053 Technology Hardware & Equipment7.0% Amphenol, Cl. A 35,649 2,100,796 Apple 683,967 85,106,014 Cisco Systems 597,827 16,455,188 Corning 149,118 3,381,996 EMC 233,757 5,974,829 F5 Networks 8,922 b 1,025,495 FLIR Systems 15,986 500,042 Harris 12,593 991,825 Hewlett-Packard 213,794 6,661,821 Juniper Networks 43,769 988,304 Motorola Solutions 22,671 1,511,476 NetApp 35,840 1,270,886 QUALCOMM 194,310 13,473,455 SanDisk 25,131 1,598,834 Seagate Technology 38,946 2,026,360 TE Connectivity 48,400 3,466,408 Western Digital 25,971 2,363,621 Telecommunication Services2.3% AT&T 608,954 19,882,348 CenturyLink 67,121 2,319,031 Frontier Communications 114,672 808,438 Level 3 Communications 32,850 b 1,768,644 Verizon Communications 487,517 23,707,952 Windstream Holdings 70,008 a 518,059 Transportation2.3% American Airlines Group 84,189 4,443,495 C.H. Robinson Worldwide 16,942 1,240,493 CSX 115,867 3,837,515 Delta Air Lines 97,493 4,383,285 Expeditors International of Washington 23,052 1,110,645 FedEx 30,706 5,080,308 Kansas City Southern 12,890 1,315,811 Norfolk Southern 36,145 3,720,043 Ryder System 6,760 641,456 Southwest Airlines 78,945 3,497,264 Union Pacific 103,902 11,253,626 United Parcel Service, Cl. B 81,376 7,888,589 Utilities3.1% AES 75,011 963,891 AGL Resources 13,986 694,405 Ameren 28,746 1,213,081 American Electric Power 57,787 3,250,519 CenterPoint Energy 52,052 1,062,381 CMS Energy 31,790 1,109,789 Consolidated Edison 34,369 2,096,509 Dominion Resources 68,064 4,823,696 DTE Energy 21,027 1,696,669 Duke Energy 82,539 6,337,344 Edison International 38,205 2,386,666 Entergy 21,437 1,661,153 Eversource Energy 36,521 1,845,041 Exelon 101,645 3,416,288 FirstEnergy 48,617 1,704,512 Integrys Energy Group 9,716 699,746 NextEra Energy 51,938 5,404,149 NiSource 37,822 1,670,220 NRG Energy 39,241 988,481 Pepco Holdings 31,010 831,998 PG&E 55,680 2,954,938 Pinnacle West Capital 13,127 836,846 PPL 78,453 2,640,728 Public Service Enterprise Group 59,371 2,488,832 SCANA 16,024 881,160 Sempra Energy 27,458 2,993,471 Southern 106,613 4,720,824 TECO Energy 26,631 516,641 Wisconsin Energy 26,474 1,310,463 Xcel Energy 58,627 2,040,806 Total Common Stocks (cost $944,095,590) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills: 0.05%, 6/4/15 1,620,000 1,619,971 0.10%, 9/17/15 360,000 359,839 Total Short-Term Investments (cost $1,979,688) Other Investment1.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $34,248,933) 34,248,933 d Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,300,592) 5,300,592 d Total Investments (cost $985,624,803) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At March 31, 2015, the value of the fund's securities on loan was $14,281,307 and the value of the collateral held by the fund was $14,723,536, consisting of cash collateral of $5,300,592 and U.S. Government & Agency securities valued at $9,422,944. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At March 31, 2015, net unrealized appreciation on investments was $1,205,145,450 of which $1,238,711,806 related to appreciated investment securities and $33,566,356 related to depreciated investment securities. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 10.5 Pharmaceuticals, Biotech & Life Sciences 9.9 Energy 8.1 Capital Goods 7.5 Technology Hardware & Equipment 7.0 Banks 5.9 Food, Beverage & Tobacco 5.3 Diversified Financials 5.2 Health Care Equipment & Services 5.1 Retailing 4.8 Media 3.6 Materials 3.2 Utilities 3.1 Insurance 2.7 Food & Staples Retailing 2.6 Real Estate 2.6 Semiconductors & Semiconductor Equipment 2.4 Telecommunication Services 2.3 Transportation 2.3 Household & Personal Products 1.9 Short-Term/Money Market Investments 1.9 Consumer Services 1.8 Consumer Durables & Apparel 1.5 Automobiles & Components 1.1 Commercial & Professional Services .7 † Based on net assets. STATEMENT OF FINANCIAL FUTURES March 31, 2015 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 3/31/2015 ($) Financial Futures Long Standard & Poor's 500 E-mini 371 38,227,840 June 2015 Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 2,142,838,209 - - Equity Securities - Foreign Common Stocks+ 6,402,709 - - Mutual Funds 39,549,525 - - U.S. Treasury - 1,979,810 - Other Financial Instruments: Financial Futures++ 149,318 - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end March 31, 2015 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 19, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 19, 2015 By: /s/ James Windels James Windels Treasurer Date: May 19, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
